Title: To George Washington from William Peareth, 25 May 1770
From: Peareth, William
To: Washington, George

 

Sir
London the 25 May 1770

In May last I troubled Coll Hunter to get forwarded to you Messrs Colvill & West as Exectutors to the late Mr Colvill a letter from Newcastle, covering the Pedigree of Dulcibella Stott & Certificate of her then residing there which, had been formed in consequence of an Advertisment put into the News Papers by the direction of the Will of the said Mr Colvill.
I then represented to you the distressed Circumstances this poor Woman was laboring under & how salutary a speedy relief would be to her, but above all beged to have some answer to satisfy her about her great Expectations, which I fear by Coll Hunter’s account given me will never profit her much.
I can hardly suppose my letter has miscarried as it was forwarded by one of this Gentlemans friends: I have seen him since I came to Town & he has assured me that if I would write to you, you would have the goodness to enquire if my letter was ever received, & to send me an answer thereto.
If there is a possibility of getting anything for this poor old woman, I hope you will be so charitable as to use your Interest in her Behalf; I however flatter myself that you will very soon favor me with an answer to this, directed to Newcastle upon Tine, setting forth the State of the Case, that I may satisfy her how Things are, which Coll Hunter say’d I might depend upon your doing, if I made use of his name, the same as if he had given me a Line to you himself, to desire you would take this Trouble.
I do ⟨as⟩sure ⟨y⟩ou I have no other Interest in the affair than a desire of getting this poor woman who now lives upon Charity a certain Information whether she is or is not to expect any advantage from the Will of the late Mr Colvill, for without some advice from one of you Gentlemen concerned there will be [no] satisfying her or making her easy about it.
You will excuse the Liberty I take in troubling [you] with this letter, if you will favor me with a speedy answer to it, you will very much oblige Sir your obt hble Servt

Wm Peareth

